Title: To Benjamin Franklin from Etienne-Alexandre-Jacques Anisson-Duperon, dit Anisson fils, 31 July 1784
From: Anisson-Duperon, Etienne-Alexandre-Jacques
To: Franklin, Benjamin



A Paris le 31 Juillet 1784.

M. Anisson a l’honneur d’assurer de ses devoirs Monsieur Franklin. Il est bien fâché de ne pas s’être trouvé chez lui, lorsque

M. son fils lui a fait l’honneur d’y passer de sa part; mais il etoit a faire un voyage dont il est revenu hier au soir. Il aura le plus grand empressement d’offrir à Monsieur franklin l’exemplaire qu’il desire, de son ouvrage auquel il fait peut-être trop d’honneur.
M. Anisson desirant en conférer avec Monsieur franklin, il le prie de lui faire savoir le jour et l’heure où il pourra avoir l’honneur de le rencontrer chez lui. Il lui portera lui-même un exemplaire pour lequel il fait faire des dessins sur ceux qui servent à la gravure dont il n’a pu encore voir une seule épreuve./

M. Anisson fils, Directeur de L’Imprimerie Royale demeure Rue des orties du Louvre, au coin de la rue du Doyenné./.
 
Notation: Anison 31 Juillet 1784
